Citation Nr: 0421747	
Decision Date: 08/09/04    Archive Date: 08/17/04

DOCKET NO.  02-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
rating decision of April 10, 1979, which reduced the 
evaluation assigned the veteran's service-connected paranoid 
schizophrenia from 100 percent to 70 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had military service from May 1972 to April 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut.

Although the veteran expressed disagreement with a September 
2002 rating decision which denied his claim for an increased 
rating for psychiatric disability, in December 2003 he 
withdrew his appeal with respect to that issue.  The Board 
does not interpret his December 2003 statement to have also 
constituted a withdrawal of his appeal with respect to the 
issue listed on the title page of this action.

The Board also notes that the veteran's representative has 
contended that a VA Form 21-527 submitted by the veteran in 
March 1983 constitutes a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU), and that this claim has remained 
unadjudicated since that time.  The Board points out, 
however, that a September 2002 rating decision denied 
entitlement to a TDIU, and that a December 2003 rating 
decision granted entitlement to a TDIU.

In a June 2002 statement, the veteran's representative 
suggested that clear and unmistakable error exists in rating 
decisions other than the April 10, 1979, rating decision 
addressed in this action.  If the veteran wishes to raise a 
claim of CUE in a rating decision other than the April 1979 
action, he must, at a minimum, identify to the RO which 
rating decision he intends to challenge.

The Board lastly notes that the veteran, in his VA Form 9 of 
November 2002, indicated that he did not desire a hearing 
before a member of the Board.  Later in November 2002 he 
submitted a notice of disagreement as to two other issues, 
requesting a personal hearing at the RO in connection with 
those claims.  In November 2003 he requested that his 
personal hearing be cancelled, and that he instead be 
scheduled for a videoconference hearing before the Board; he 
did not reference the issue listed on the title page of this 
action.  Thereafter, the two claims for which he submitted 
his notice of disagreement in November 2002 were resolved to 
his satisfaction.  Given that the veteran has never requested 
a hearing of any type in connection with the claim of CUE in 
the April 1979 rating decision, the Board does not construe 
his request for a videoconference hearing to be directed at 
the claim currently before the Board on appeal. 


FINDINGS OF FACT

1.  An April 10, 1979, rating decision reduced the evaluation 
assigned the veteran's service-connected paranoid 
schizophrenia from 100 percent to 70 percent; the veteran did 
not appeal that rating decision.

2.  The April 10, 1979, rating decision was based on the 
evidence then of record and constituted a reasonable exercise 
of rating judgment.


CONCLUSION OF LAW

The April 10, 1979, rating decision that reduced the 
evaluation assigned the veteran's service-connected paranoid 
schizophrenia from 100 percent to 70 percent was not clearly 
and unmistakably erroneous.  38 U.S.C.A. § 5109A (West 2002); 
38 C.F.R. § 3.105(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  The provisions of the VCAA, and of the 
implementing regulations codified in part at 38 C.F.R. 
§ 3.159, are not applicable to the instant claim of CUE.  See 
Simmons v. Principi, 17 Vet. App. 104, 109 (2003); Parker v. 
Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 
15 Vet. App. 165 (2001).

Under the provisions of 38 C.F.R. § 3.105(a), previous 
determinations that are final and binding will be accepted as 
correct in the absence of clear and unmistakable error.  In 
order for a claim of clear and unmistakable error to be 
valid, there must have been an error in the prior 
adjudication of the claim; either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied.  Russell v. Principi, 3 Vet. 
App. 310 (1992) (en banc).  

In Damrel v. Brown, 6 Vet. App. 242 (1994), the United States 
Court of Appeals for Veterans Claims (Court) explained that 
in order for clear and unmistakable error to exist:

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the sort 
"which, had it not been made, would have 
manifestly changed the outcome at the 
time it was made," and (3) a 
determination that there was clear and 
unmistakable error must be based on the 
record and law that existed at the time 
of the prior adjudication in question.  

Damrel, 6 Vet. App. at 245 (1994) (quoting Russell, supra).  
See Bustos v. West, 179 F.3d 1378, 1381 (1999) (to prove the 
existence of CUE as set forth in 38 C.F.R. § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision).

In Fugo v. Brown, 6 Vet. App. 40, 43 (1993), the Court 
further held that clear and unmistakable error is one of fact 
or law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  When attempting to raise a claim of clear 
and unmistakable error, a claimant must describe the alleged 
error with some degree of specificity, and, unless it is the 
kind of error, that if true, would be clear and unmistakable 
error on its face, must provide persuasive reasons as to why 
the result would have been manifestly different but for the 
alleged error.  Id. at 43-44.  Fugo further held that neither 
a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication, nor general, non-
specific claims (including sweeping allegations of failures 
to follow the regulations or to provide due process), meet 
the restrictive definition of clear and unmistakable error.  
Id. at 44.

"Clear and unmistakable error is an administrative failure 
to apply the correct statutory and regulatory provisions to 
the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).

Service medical records are silent for any complaints, 
finding or diagnosis of psychiatric disability.

VA medical records for August 1974 to February 1975 show that 
the veteran presented in August 1974 with a several-day 
history of symptoms including confusion and paranoia; he was 
transferred to the hospital from jail.  The veteran reported 
a two year history of using hallucinogenic drugs as well as 
other illicit substances, and indicated that he had been in 
jail since approximately May 1974; he denied any prior 
psychiatric history.  Mental status examination on admission 
revealed that he was disheveled and anxious, with a distant 
affect.  His speech was goal directed, but he reported 
experiencing delusions and fear of persecution.  The veteran 
was diagnosed with acute paranoid schizophrenia.  The records 
show that for the first part of August 1974, the veteran was 
delusional, hallucinatory, severely agitated, and violent, 
requiring physical restraints.  He also experienced sleep 
problems.  With the introduction of medication his condition 
improved, and he was released from the restraints.  The 
remainder of the hospitalization records show that he 
continued to experience anger outbursts, as well as 
intermittent disorientation and apathy.  He was also 
occasionally depressed and reported paranoid ideations, but 
was sociable.  The veteran was described as concrete, and was 
noted to have poor judgment and impulse control, at one point 
threatening suicide.  He was also noted to exhibit psychotic 
behavior at times.

In a March 1975 rating decision, service connection for 
paranoid schizophrenia was granted; the disorder was assigned 
a non-compensable evaluation for the period from April 12, 
1974 to July 31, 1974, and a 100 percent evaluation for the 
period from August 1, 1974.  The RO based the assignment of 
the 100 percent rating on the VA medical records for August 
1974 to February 1975, and noted that the records showed the 
veteran's condition was improving somewhat.

An April 1975 Statement of Patient's Treatment from a VA 
medical facility indicates that the veteran was hospitalized 
at the facility since August 1974 for schizophrenia.

On file is the final hospitalization report for the veteran's 
period of psychiatric hospitalization from August 1974 to 
July 1975.  The report notes that the veteran was treated for 
paranoid schizophrenia after being admitted in a psychotic 
and delusional state following the death of a parent and the 
use of hallucinogenic drugs.  The report notes that the 
veteran was able to form a relationship with his 
psychotherapist, but that he eloped from treatment in July 
1975.

The veteran was afforded a VA psychiatric examination in 
March 1976, at which time he reported that he eloped from 
treatment in July 1975 after assaulting a physician.  He 
reported experiencing ideas of reference and paranoid 
ideations.  He indicated that he recently almost killed his 
spouse.  The veteran reported that he was unemployed, but had 
been doing odd jobs.  He complained of sleep problems, but 
reported having a good appetite.  He denied using any 
medications.  Mental status examination showed that he 
presented as unkempt but oriented.  His ability to 
concentrate and to abstract was within normal limits, as was 
his judgment.  The veteran was tangential in his speech, and 
his affect was flat.  The examiner diagnosed the veteran with 
paranoid schizophrenia, and concluded that the veteran was 
competent.  The examiner concluded that the veteran had ideas 
of reference, paranoid ideations, and an inability to 
function productively, and that the veteran required 
psychiatric treatment.

An April 1976 rating decision continued the 100 percent 
evaluation assigned for the veteran psychiatric disability.  
The RO noted the March 1976 examiner's opinion that the 
veteran was not able to function productively and required 
psychiatric treatment.

On file is the report of an April 1977 psychiatric 
examination of the veteran.  At that time he indicated that 
he remained married.  He reported that he was unemployed, and 
lived entirely on his VA disability allowance, although he 
explained that he hoped to enter business in the near future 
with his brother.  He indicated that he did not want to work 
for anyone else, and had waited until he could work for 
himself.  The veteran explained that he largely kept to 
himself.  Mental status examination showed that the veteran 
continued to suffer from remnants of his paranoid 
schizophrenia.  He denied using any medications, but 
evidenced no signs of organicity.  He evidenced some mild 
agitation during the interview and expressed paranoid 
ideations.  The examiner concluded that the veteran had 
chronic paranoid schizophrenia which was mild to moderate in 
severity, with moderate social, vocational, and psychiatric 
impairment.  The examiner noted that the veteran was 
competent for the purposes of receiving compensation 
directly.  The examiner also noted that the veteran showed 
repeated interest in arrangements for psychiatric treatment.

An April 1977 rating decision continued the 100 percent 
rating assigned for the veteran's paranoid schizophrenia.  
The RO reviewed the report of the April 1977 VA examination 
and determined that the veteran's total evaluation would be 
continued pending a review examination in one year.

The veteran was thereafter afforded a VA psychiatric 
examination in March 1978, at which time he presented in 
slovenly clothing and gave the impression of social and 
mental disorganization.  The veteran reported that his 
marital relationship was poor, and that he would occasionally 
assault his spouse.  He reported that he was unemployed but 
did perform some part-time work cleaning a yard; he explained 
that while he was looking for work, he was particular about 
what wage he would accept.  The veteran indicated that he was 
not involved in any psychiatric treatment, although he had 
been approved for such treatment on a fee basis; he explained 
that he was unable to find a psychiatrist he liked, and that 
his examining psychiatrists refused to recommend a treating 
psychiatrist.  Mental status examination of the veteran 
revealed that he was disorganized but oriented.  His affect 
was depressed and constricted, with signs of hidden anger.  
He exhibited a delusional system occasionally, in which he 
felt totally isolated and alone in the world.  He reported 
that he continued to experience auditory hallucinations at 
night.  The examiner noted that the veteran's social 
relations were limited to his immediate family, and concluded 
that the veteran had a chronic, serious and permanent 
paranoid schizophrenia, and was in need of treatment.  The 
examiner also noted that the veteran should be on medication.  
The examiner concluded that the veteran's chronic paranoid 
schizophrenia was moderate in severity, with moderate to 
marked psychiatric, social and vocational impairment.  The 
examiner clarified that with psychotherapy and medication, 
the veteran's social, vocational, and psychiatric impairment 
should improve.  He pointed out, however, that the veteran 
was markedly impaired in all spheres, although he was still 
competent.

An April 1978 rating decision continued to 100 percent rating 
assigned the veteran's psychiatric disability.  The RO 
concluded that there was no basis to change the evaluation, 
since any improvement which was evident in earlier 
examination reports had vanished.  The RO indicated that one 
more VA examination would be scheduled.

The veteran was afforded a VA psychiatric examination in 
February 1979, at which time he reported that he remained 
married.  He indicated that he had been unable to pursue 
gainful employment, although he worked the occasional odd 
job.  He indicated that he had declined to follow past 
recommendations to seek psychiatric treatment, and that he 
was unwilling to use medication.  On mental status 
examination the veteran presented as sloppily dressed, but 
was cooperative.  He denied experiencing psychotic symptoms 
and denied auditory hallucinations, although he admitted to 
possible visual hallucinations in the past.  The veteran 
evidenced some looseness of association and tangentiality, 
but no other symptoms of psychosis were present.  The veteran 
was neither depressed nor elated, and the modulation of 
affective reaction was rather good.  There was no evidence of 
organicity.  The examiner concluded that the veteran had 
chronic and undifferentiated schizophrenia in remission.  He 
noted that hospitalization had helped the veteran to 
normalize some aspects of his adjustment to society.  The 
examiner also noted that the veteran did not display active 
psychotic symptoms at the interview, although there was some 
tangentiality and looseness of association.  The examiner 
concluded that the veteran experienced difficulties in 
pursuing gainful employment or education, and considered 
himself unable to support himself and his family.  The 
examiner recommended that the veteran seek outpatient 
psychiatric treatment and noted that the veteran was 
competent.

In an April 10, 1979, rating decision, VA reduced the 
evaluation assigned the veteran's service-connected paranoid 
schizophrenia from 100 percent to 70 percent disabling, 
effective July 1, 1979.  The RO explained that until the most 
recent examination there had been little evidence of 
improvement.  The RO noted that on prior examinations, the 
veteran had presented as anxious to attend fee basis 
psychotherapy, but that the most recent examination disclosed 
that he failed to follow through on suggestions to undergo 
psychotherapy.  The RO also noted that the veteran refused to 
use psychiatric medication, and reviewed the February 1979 
examiner's opinion that the veteran's condition would improve 
with psychotherapy and medication.  The RO noted that while 
the veteran was essentially unemployed, this was due in part 
to an unwillingness to work, rather than due solely to 
psychiatric disability.  The rating decision noted that the 
February 1979 examination revealed the absence of psychotic 
symptoms.  The RO concluded that given the age of the 
veteran, the potential for improvement, and the diminishment 
of psychotic symptoms, reduction of the total evaluation 
assigned the paranoid schizophrenia was warranted.  The Board 
notes that the composition of the rating board included a 
physician.

The veteran was advised of the April 1979 decision and of his 
appellate rights with respect thereto later in April 1979.  
No communication from the veteran or any representative 
regarding the reduction of the evaluation was received within 
one year of notice of the rating decision.

In a June 2002 statement the veteran, through his 
representative, alleged that the April 10, 1979, 
determination to reduce the evaluation assigned his 
psychiatric disability was clearly and unmistakably 
erroneous.  He argued that improvement was not demonstrated 
by the record, and that the rating board only speculated that 
there might be improvement in the future.  He essentially 
argues that the February 1979 VA examination was inadequate 
because the claims file was not available to the examiner, 
and he challenges the examiner's conclusion that his 
schizophrenia was in remission.  He also argues that his due 
process rights were violated because he was not given a 
proposal to reduce the evaluation assigned his disability 
prior to the April 10, 1979, rating decision, in 
contravention of 38 C.F.R. § 3.105.  In an April 2004 
statement the veteran, again through his representative, 
additionally argued that the due process provisions of 
38 C.F.R. § 3.103 were violated in that the RO did not first 
provide the veteran with a proposed action to reduce the 
evaluation assigned the psychiatric disability and to offer 
him an opportunity to present evidence prior to the 
reduction.  In a July 2004 statement, the veteran's 
representative suggested that the April 10, 1979, rating 
decision failed to consider the provisions of 38 C.F.R. §§ 
3.344, 4.10 and 4.126.

Analysis

Under VA's Schedule for Rating Disabilities in effect in 
April 1979, a 100 percent rating was warranted for paranoid 
type schizophrenia with active psychotic manifestations of 
such extent, severity, depth, persistence or bizarreness as 
to produce complete social and industrial inadaptability.  A 
70 percent evaluation was warranted with lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability.  38 C.F.R. § 4.132, Diagnostic 
Code 9203 (1979).

Where the reduction in evaluation of a service-connected 
disability or employability status is considered warranted 
and the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
rating action will be taken.  The reduction will be made 
effective the last day of the month in which a 60-day period 
from date of notice to the payee expires.  The veteran will 
be notified at his or her latest address of record of the 
action taken and furnished detailed reasons therefor, and 
will be given 60 days for the presentation of additional 
evidence.  38 C.F.R. § 3.105(e) (1979).

Total disability ratings, when warranted by the severity of 
the condition and not granted purely because of hospital, 
surgical, or home treatment, or individual unemployability 
will not be reduced, in the absence of clear error, without 
examination showing material improvement in physical or 
mental condition.  Examination reports showing material 
improvement must be evaluated in conjunction with all the 
facts of record, and consideration must be given particularly 
to whether the veteran attained improvement under the 
ordinary conditions of life, i.e., while working or actively 
seeking work or whether the symptoms have been brought under 
control by prolonged rest, or generally, by following a 
regimen which precludes work, and, if the latter, reduction 
from total disability ratings will not be considered pending 
re-examination after a period of employment (3 to 6 months).  
38 C.F.R. § 3.343(a) (1979).

The provisions of paragraphs (a) and (b) of 38 C.F.R. § 3.344 
(regarding stabilization of disability evaluations) apply to 
ratings which have continued for long periods at the same 
level (5 years or more).  They do not apply to disabilities 
which have not become stabilized and are likely to improve.  
Reexaminations disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating.  38 
C.F.R. § 3.344(c) (1979).

The record shows, and the veteran does not dispute, that no 
communication was received from the veteran or any 
representative following notice of the April 1979 rating 
decision for more than a year after the rating action.  The 
April 10, 1979, rating decision is therefore final.  
38 C.F.R. §§ 19.112, 19.118, 19.153 (1979).  See generally, 
Norton v. Principi, No. 03-7217 (Fed. Cir. July 22, 2004).

Turning to the April 10, 1979, rating decision itself, that 
determination reduced the evaluation assigned the veteran's 
service-connected paranoid schizophrenia from 100 percent to 
70 percent disabling.  The basis for the reduction was that 
the February 1979 examination showed significant evidence of 
improvement, including a lack of psychosis symptoms.  The RO 
also concluded that the veteran's unemployability was due in 
part to an unwillingness to work, and that his psychiatric 
condition would improve further with psychotherapy and 
medication.

Summarized, the veteran's arguments as to why the April 10, 
1979, rating decision contained CUE are as follows: (1) the 
RO violated his due process rights by not providing him first 
with a proposal to reduce his rating and an opportunity to 
present evidence showing that his rating should not be 
reduced, in contravention of 38 C.F.R. §§ 3.103 and 3.105; 
(2) the February 1979 VA examination was inadequate because 
the examiner did not review the claims file and incorrectly 
concluded that the schizophrenia was in remission; (3) the RO 
erred in determining that there was sufficient evidence of 
improvement in the veteran's paranoid schizophrenia, in 
contravention of 38 C.F.R. § 3.344; and (4) the RO did not 
consider the provisions of 38 C.F.R. § 4.10 and 4.126 in 
reducing the evaluation assigned the psychiatric disability.  

With respect to the veteran's first, and primary, contention, 
although he believes that he was entitled to a pre-
determination notice prior to the reduction of the evaluation 
assigned his psychiatric disability in April 1979, the 
controlling regulation pertaining to the procedural 
requirements for reducing a disability evaluation did not 
require VA to provide such a pre-determination notice.  The 
regulation in question, 38 C.F.R. § 3.105(e) (1979), 
specifically provided that where reduction in evaluation is 
considered warranted and the lower evaluation would result in 
a reduction of compensation payments currently being made 
(the precise situation in the veteran's case), rating action 
will be taken.  The regulation further provided that the 
reduction would be effective the last day of the month in 
which a 60-day period from the date of notice expired; the 
April 1979 rating decision in fact made the reduction 
effective July 1, 1979.  The regulation lastly provided that 
the veteran would have the 60-day period from the date of 
notice to present additional evidence to demonstrate why the 
reduction should not be effectuated.  In short, the pertinent 
regulation did not require a pre-determination notice, and 
the veteran was in fact afforded at least 60 days in which to 
present additional evidence prior to the effectuation of the 
reduction.  The Board consequently finds that the April 1979 
rating decision properly applied the regulation at issue.  

The Board also notes that the version of 38 C.F.R. § 3.103 in 
effect in April 1979 did not, as argued by the veteran's 
representative, otherwise provide for a pre-determination 
notice.  That regulation instead provided for a hearing, if 
requested by the veteran, and required that the veteran be 
provided with notice (but not pre-determination notice) of a 
decision.  38 C.F.R. § 3.103(c), (e) (1979).  In sum, neither 
38 C.F.R. § 3.103 nor 38 C.F.R. § 3.105 required, or even 
permitted, a veteran to receive a proposal to reduce the 
evaluation assigned a disability prior to a determination 
effectuating such a reduction.  Consequently, the veteran has 
not shown that the statutory or regulatory provisions extant 
at the time were incorrectly applied.

Turning to the veteran's second contention, while he argues 
that the February 1979 examiner wrongly described his 
schizophrenia as in remission and failed to review his claims 
file, and even assuming that he or his representative is 
competent to offer the opinion that the examiner was 
incorrect in his findings or conclusions, at most he raises 
an argument that VA failed to assist him in his claim.  Such 
an alleged failure in assistance does not amount to CUE.  See 
Cook v. Principi, 318 F.3d 1334, 1344-46 (Fed. Cir. 2002).

With respect to his third contention, the Board points out 
that the evidence before the rating board included the report 
of a recent VA examination which showed that the veteran was 
no longer exhibiting psychotic symptoms, or at least 
significant symptoms, and which concluded that his 
schizophrenia was in remission.  Based on this evidence, and 
with reference to the prior examinations on file, the RO 
determined that a substantial level of improvement had been 
demonstrated, and that a reduction in the evaluation assigned 
the psychiatric disability was therefore warranted.  In 
essence, the veteran is merely disagreeing with how the RO 
weighed the facts before it.  Such mere disagreement as to 
how the RO weighed the facts before it does not constitute 
CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The veteran lastly argues that the rating board failed to 
consider 38 C.F.R. §§ 4.10 and 4.126 (1979) in reducing the 
evaluation.  The former regulation provides in pertinent part 
that a medical examiner is expected to describe the full 
effects of disability on ordinary activity.  The latter 
regulation provides that a diagnosis of psychiatric disorder 
must be in accordance with the American Psychiatric 
Association manual, and that otherwise the diagnosis must be 
returned to the examiner.  The regulation also provides that 
where a diagnosis is not supported by the findings on 
examination, it is incumbent on the rating board to return 
the report for clarification.  In essence, the veteran's 
assertions boil down to allegations that VA failed in its 
duty to assist the veteran.  As noted previously, such an 
alleged failure in assistance does not amount to CUE.  See 
Cook, supra.

In sum, the record does not reflect that either the correct 
facts as they were known in April 1979 were not before the 
RO, or that the statutory or regulatory provisions extant at 
the time were incorrectly applied.  The veteran's contentions 
with reference to the weighing of evidence do not constitute 
CUE, and neither do his contentions regarding any failure in 
VA's duty to assist.  The Board has considered his 
contentions regarding the failure of the RO in April 1979 to 
issue him a pre-determination notice and to provide him with 
a pre-determination opportunity to submit additional 
evidence, but finds that the pertinent regulations did not 
entitlement him to any such notice or opportunity.  In short, 
the Board concludes that the April 10, 1979, rating decision 
constituted a reasonable exercise of rating judgment under 
the law as it then existed, and that the reduction in the 
evaluation assigned the veteran's service-connected paranoid 
schizophrenia was not clearly and unmistakably erroneous.   
Accordingly, the Board has determined that CUE has not been 
shown in the April 10, 1979, rating action.   

The Board notes that in Simmons v. Principi, 17 Vet. App. 
104, 114 (2003), the Court held that the proper remedy for 
the Board, when confronted with an inadequately pled CUE 
claim collaterally attacking an RO decision, is to dismiss 
the challenge without prejudice.  In the instant case, while 
many of the veteran's contentions boil down to allegations 
that the RO in April 1979 improperly weighed the evidence, or 
that VA failed to assist him in his claim, he has also set 
forth several alleged clear and unmistakable errors, the 
legal and factual basis for the allegations, and has 
suggested why he believes the result would have been 
manifestly different but for the alleged error.  
Consequently, denial of the claim on the merits, rather than 
dismissal without prejudice, is appropriate.


ORDER

Clear and unmistakable error not having been found in an 
April 10, 1979, rating decision which reduced the evaluation 
assigned the veteran's service-connected paranoid 
schizophrenia from 100 percent to 70 percent disabling, the 
appeal is denied.




	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



